ULYSSES GENE THIBODEAUX, Chief Judge.
|, This matter arises ..from a judgment granting the State’s petition for mandatory preliminary injunctive relief to disqualify and enjoin the candidacy of the defendant and pursuant to an appeal by the defendant, Carolyn D. Deal, in No. 125207-E on the docket of the Sixteenth Judicial District Court, Parish of Iberia, Honorable Keith Rayne Jules Comeaux.
Taking judicial notice of the Secretary of State’s election results in the November 4, 2014 election, of the three candidates on the ballot, the appellant Carolyn Deal obtained only 9.34% of the votes and is no longer a potential candidate for district judge, thereby rendering this matter moot. Appellate courts will not review a case where only injunctive relief is sought when the need for that relief has ceased to be a justiciable issue. Verdun v. Scallon Brothers Contractors, Inc., 263 La. 1073, 270 So.2d 512 (1972). Appellate courts will not render' advisory opinions from which no practical results will follow. United Teachers of New Orleans v. Orleans Parish School Board, 355 So.2d 899 (La.1978).
Since the appellant is no longer a candidate for district judge, we hereby dismiss the appeal as moot. Judgment is hereby issued declaring this matter moot.
| Jt is further ordered that the stay is recalled; and that costs are to be borne by the appellant, Carolyn D. Deal.